Buchanan, J.
The main question presented by this appeal is, whether Mrs. Bourgeois is entitled to any money judgment against her warrantor, White, on account of her slave boy, William, her vendee having been evicted, and having obtained judgment against her for his estimated value at the time she sold him.
When White sold the boy to Mrs. Bourgeois he was an infant but six weeks old, and was sold together with his mother Peggy for the sum of eight hundred dollars. But the evidence shows that the child -was of no appreciable value at that age, aud, instead of enhancing, really diminished the then value of the mother. The inference is, that no part of the eight hundred dollars was paid by Bourgeois for the child, but he was acquired for nothing, being inseparable from his mother, who was sold for eight hundred dollars. Between four and five years afterwards, Bourgeois sold the hoy, William, and his mother, Peggy, *277for one thousand dollars. At this time, the boy is estimated to have been worth two hundred and fifty dollars, and the mother seven hundred and fifty.
Lacapére, Bourgeois’ vendee, upon being evicted of the boy, was, therefore, entitled to recover of Bourgeois, in warranty, two hundred and fifty dollars, the price which he paid.
But Bourgeois having paid nothing for the boy to White, the author of his title, can recover nothing as his price.
It is true, the vendor whose vendee is evicted, is bound, not only for the restitution of the price, the fruits, &c., recovered by the real owner, and the costs of suit, but also for the damages when the vendee has suffered, if any, besides the price that he has paid. O. 0. 2482. But here no damages are proven. Bourgeois has only had to refund the two hundred and fifty dollars which she received for a boy who cost her nothing. We adhere to the rule established in the case of Burrows v. Peirce, 6th An. 298, that the loss of profits by reason of an accidental increase in value of the property sold, after the sale, is not recoverable by the evicted vendee, in the recourse upon his warrantor. And the fact, that the vendee of a slave has afterwards sold him for a higher price than he gave, does not, upon eviction, authorize him to recover the difference from his vendor, as damages.
The District Judge, therefore, properly ruled that no claim had been established against White, either for a price, or for damages.
Judgment affirmed with costs.